Opinion issued September 17, 2013




                                           In The

                                   Court of Appeals
                                          For The

                              First District of Texas
                                ————————————
                                   NO. 01-13-00682-CR
                                ———————————
                      IN RE LARIMORE CORNELIUS, Relator



               Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

         On August 6, 2013, the relator, Larimore Cornelius, filed a pro se petition

for writ of mandamus, requesting that we direct the trial court to provide him with

a complete copy of the court reporter’s record of his trial.1 Relator asserts that a

bench conference conducted during voir dire is missing from the court reporter’s


1
    The underlying case is State v. Larimore Cornelius, No. 388305, in the 208th District
    Court of Harris County, Texas, the Honorable Denise Collins presiding.
record, and that he is entitled to obtain a copy of the record of the bench

conference under the Open Records Act. See TEX. GOV’T CODE § 552.321 (West

2009). Because the judiciary is excluded from the application of the Open Records

Act, it does not apply to the respondents, Judge Denise Collins and the Harris

County    District   Clerk.   See    id.   §§   552.003(1)(A)–(B)   (West   2009).

      We deny the petition for writ of mandamus.

                                    PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2